DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. Pub. 2020/0042223) in view of Mylly et al (US Pat. Pub. 2012/0297147; hereinafter referred to as Mylly).
As per claim 1:	Li teaches an apparatus, comprising: 
a non-volatile memory disposed on a first die (Fig. 3B, 154); 
a non-volatile memory disposed on a second die (Fig. 3B, 152) and configured to operate as a cache for the non-volatile memory (paragraphs 7, 53), the volatile memory comprising a plurality of banks (Fig. 4, 402-404); and 
an interface controller disposed on a third die and coupled with the non- volatile memories (Fig. 3B, 350), the interface controller comprising an error correction code (ECC) circuit that is coupled with the non-volatile cache memory and that is configured to operate on one or more codewords received from the cache memory (Fig. 3, 362-364).
Not explicitly disclosed is a volatile memory disposed on the second die and configured to operate as a cache for the non-volatile memory.  However, Mylly in an analogous art teaches a non-volatile memory (Fig. 1, 18A) and a volatile memory configured to operate as a cache for the non-volatile memory (Fig. 1, 18C) and comprising a plurality of banks (paragraph 22).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the ECC of Li to a volatile cache such as that of Mylly. 
This modification would have been obvious to one of ordinary skill in the art at the time of filing because Mylly teaches that the cache could have been either volatile (Fig. 1, 18C) or non-volatile (Fig. 1, 18E) while still providing the same functionality.
As per claim 2:	Li further teaches the apparatus of claim 1, wherein the ECC circuit comprises: an encoder circuit configured to encode codewords for storage in the volatile memory (Fig. 3B, 358); and a decoder circuit to decode codewords received from the volatile memory (Fig. 3B, 360).
As per claim 3:	Mylly further teaches the apparatus of claim 1, wherein the volatile memory comprises: an input/output (I/O) circuit (Fig. 1, 18F) configured to communicate uncorrected codewords to the interface controller (Fig. 1, 16) and to receive codewords from the interface controller (Fig. 1, 24).
As per claim 4:	Li further teaches the apparatus of claim 1, further comprising: a second ECC circuit included in the interface controller (Fig. 3B, 362), the second ECC circuit coupled with the non-volatile memory and configured to operate on codewords received from the non-volatile memory (Fig. 3B, 154).
As per claim 5:	Li further teaches the apparatus of claim 4, wherein the second ECC circuit comprises: an encoder circuit configured to encode codewords for storage in the non- volatile memory (Fig. 3B, 362); and a decoder circuit to decode codewords received from the non-volatile memory (Fig. 3B, 364).
As per claim 6:	Mylly further teaches the apparatus of claim 4, wherein the non-volatile memory comprises: an input/output (I/O) circuit (Fig. 1, 18G) configured to communicate uncorrected codewords to the interface controller (Fig. 1, 16) and receive codewords from the interface controller (Fig. 1, 24).
As per claim 7:	Li further teaches the apparatus of claim 1, wherein the first die, the second die, and the third die are included in a same package (Fig. 3B, 148).
As per claim 8:	Li teaches a method performed by a device, comprising: 
receiving a codeword from a bank of a cache memory disposed on a first die (Fig. 3B, 360), the cache memory operated as a cache for a non-volatile memory (paragraphs 7, 53); 
performing an error detection operation on the codeword from the bank using an error correction code (ECC) circuit (Fig. 3B, 360) included in an interface controller that is disposed on a second die and that is coupled with the non-volatile memory and the volatile memory (Fig. 3B, 140); and 
communicating data bits of the codeword from the interface controller to a host device based at least in part on performing the error detection operation (Fig. 3B, read path to host 350).
Not explicitly disclosed is a volatile memory operated as a cache for a non-volatile memory.  However, Mylly in an analogous art teaches a non-volatile memory (Fig. 1, 18A) and a volatile memory configured to operate as a cache for the non-volatile memory (Fig. 1, 18C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the ECC of Li to a volatile cache such as that of Mylly. 
This modification would have been obvious to one of ordinary skill in the art at the time of filing because Mylly teaches that the cache could have been either volatile (Fig. 1, 18C) or non-volatile (Fig. 1, 18E) while still providing the same functionality.
As per claim 9:	Li further teaches the method of claim 8, further comprising: detecting an error in the codeword based at least in part performing the error detection operation (Fig. 5B, 542) and correcting the error using the ECC circuit (paragraph 51; errors are necessarily corrected using BCH or LDPC codes) before communicating the data bits of the codeword to the host device (Fig. 5B, 544).
As per claim 10:	Li further teaches the method of claim 8, further comprising: receiving a codeword (Fig. 5B, 538) from a bank of the volatile memory (Fig. 4, 404); and performing an error detection operation on the codeword from the bank using the ECC circuit included in the interface controller (Fig. 3B, 370).  Not explicitly disclosed is receiving a second codeword from a second bank of the volatile memory; and performing an error detection operation on the second codeword from the second bank using the ECC circuit included in the interface controller.  However, Li teaches multiple banks of memory (Fig. 4, 152).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read from any of the multiple banks of memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the intention of multiple memory banks is to store data that is to be read.
As per claim 12:	Li further teaches the method of claim 8, further comprising: receiving, at the interface controller, a set of data from the host device (Fig. 5A, 502); encoding, using the ECC circuit, a codeword based at least in part on the set of data (Fig. 5A, 506); and communicating the codeword from the interface controller to the volatile memory (Fig. 3B, 362).  Not explicitly disclosed is encoding and communicating a second codeword.  However, Li teaches multiple banks of memory (Fig. 4, 152).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read from any of the multiple banks of memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the intention of multiple memory banks is to store data that is to be read.
As per claim 13:	Li further teaches the method of claim 8, further comprising: receiving a codeword (Fig. 5B, 538) from a bank of the non-volatile memory (Fig. 3B, 154); and performing an error detection operation on the codeword using a second ECC circuit included in the interface controller (Fig. 3B, 364).  Not explicitly disclosed is receiving a second codeword.  However, Li teaches multiple banks of memory (Fig. 4, 152).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read from any of the multiple banks of memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the intention of multiple memory banks is to store data that is to be read.
As per claim 14:	Li teaches an apparatus, comprising: 
a non-volatile memory disposed on a first die (Fig. 3B, 154), the non-volatile memory comprising a plurality of banks (Figs. 2 and 4); 
a cache memory disposed on a second die and configured to operate as a cache for the non-volatile memory (Fig. 3B, 152); and 
an interface controller disposed on a third die and coupled with the non- volatile memory and the volatile memory (Fig. 3B, 140), the interface controller comprising an error correction code (ECC) circuit that is coupled with the non-volatile memory and that is configured to operate on one or more codewords received from the non-volatile memory (Fig. 3B, 364).
Not explicitly disclosed is a volatile memory disposed on a second die and configured to operate as a cache for the non-volatile memory.  However, Mylly in an analogous art teaches a non-volatile memory (Fig. 1, 18A) and a volatile memory configured to operate as a cache for the non-volatile memory (Fig. 1, 18C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the ECC of Li to a volatile cache such as that of Mylly. 
This modification would have been obvious to one of ordinary skill in the art at the time of filing because Mylly teaches that the cache could have been either volatile (Fig. 1, 18C) or non-volatile (Fig. 1, 18E) while still providing the same functionality.
As per claim 15:	Li teaches the apparatus of claim 14, wherein the ECC circuit comprises: an encoder circuit configured to encode codewords for storage in the non- volatile memory (Fig. 3B, 362); and a decoder circuit to decode codewords received from the non-volatile memory (Fig. 3B, 364).
As per claim 16:	Mylly further teaches the apparatus of claim 14, wherein the volatile memory comprises: an input/output (I/O) circuit (Fig. 1, 18F) configured to communicate uncorrected codewords to the interface controller (Fig. 1, 16) and to receive codewords from the interface controller (Fig. 1, 24).
As per claim 17:	Li further teaches the apparatus of claim 14, further comprising: a second ECC circuit included in the interface controller (Fig. 3B, 358), the second ECC circuit coupled with the volatile memory and configured to operate on codewords received from the volatile memory (Fig. 3B, 152).
As per claim 18:	Li further teaches the apparatus of claim 17, wherein the second ECC circuit comprises: an encoder circuit configured to encode codewords for storage in the volatile memory (Fig. 3B, 358); and a decoder circuit to decode codewords received from the volatile memory (Fig. 3B, 360).
As per claim 19:	Mylly further teaches the apparatus of claim 17, wherein the volatile memory comprises: an input/output (I/O) circuit (Fig. 1, 18F) configured to communicate uncorrected codewords to the interface controller (Fig. 1, 16) and receive codewords from the interface controller (Fig. 1, 24).
As per claim 20:	Li further teaches the apparatus of claim 14, wherein the first die, the second die, and the third die are included in a same package (Fig. 3B, 148).
As per claim 21:	Li teaches a method performed by an apparatus, comprising: 
receiving a codeword (Fig. 3B, 364) from a bank of a non-volatile memory disposed on a first die (Fig. 3B, 154); 
performing an error detection operation on the codeword from the bank using an error correction code (ECC) circuit (Fig. 3B, 364) included in an interface controller that is disposed on a second die, the interface controller coupled with the non-volatile memory and a cache memory (Fig. 3B, 140) operated as a cache for the non-volatile memory (paragraphs 7, 53); and 
communicating data bits of the codeword from the interface controller to a host device based at least in part on performing the error detection operation (Fig. 3B, read path to host 350).
Not explicitly disclosed is a volatile memory operated as a cache for the non-volatile memory.  However, Mylly in an analogous art teaches a non-volatile memory (Fig. 1, 18A) and a volatile memory configured to operate as a cache for the non-volatile memory (Fig. 1, 18C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the ECC of Li to a volatile cache such as that of Mylly. 
This modification would have been obvious to one of ordinary skill in the art at the time of filing because Mylly teaches that the cache could have been either volatile (Fig. 1, 18C) or non-volatile (Fig. 1, 18E) while still providing the same functionality.
As per claim 22:	Li further teaches the method of claim 21, further comprising: detecting an error in the codeword based at least in part performing the error detection operation (Fig. 5B, 542); and correcting the error using the ECC circuit (paragraph 51; errors are necessarily corrected using BCH or LDPC codes) before communicating the data bits of the codeword to the host device (Fig. 5B, 544).
As per claim 23:	Li further teaches the method of claim 21, further comprising: receiving a second codeword (Fig. 5B, 538) from a \ bank of the non-volatile memory (Fig. 4, 406); and performing an error detection operation on the codeword from the bank using the ECC circuit included in the interface controller (Fig. 3B, 370).  Not explicitly disclosed is receiving a second codeword from a second bank of the non-volatile memory; and performing an error detection operation on the second codeword from the second bank using the ECC circuit included in the interface controller.  However, Li teaches multiple banks of memory (Fig. 4, 152).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read from any of the multiple banks of memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the intention of multiple memory banks is to store data that is to be read.
As per claim 24:	Li teaches the method of claim 21, further comprising: receiving, at the interface controller, a set of data from the host device (Fig. 5A, 502); encoding, using the ECC circuit, a codeword based at least in part on the set of data (Fig. 3B, 362); and communicating the second codeword from the interface controller to the non- volatile memory (Fig. 3B, 154).  Not explicitly disclosed is encoding a second codeword.  However, Li teaches multiple banks of memory (Fig. 4, 152).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read from and write to any of the multiple banks of memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the intention of multiple memory banks is to store data that is to be read.
As per claim 25:	Li teaches the method of claim 21, further comprising: receiving a codeword from a bank of the volatile memory (Fig. 3B, 360 READ); and performing an error detection operation on the second codeword using a second ECC circuit included in the interface controller (Fig. 3B, 360 and 370).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mylly in view of Moyer (US Pat. App. 2007/0220354).
As per claim 11:	Li teaches the method of claim 8, wherein the codeword comprises a set of data bits including the data bits (paragraph 51, BCH block code).  Not explicitly disclosed is the method further comprising: modifying, by the interface controller, a subset of data bits of the set of data bits after the error detection operation is performed; encoding, by the interface controller, the set of data bits after updating the subset of data bits to generate an updated codeword; and communicating the updated codeword from the interface controller to the volatile memory for storage.  However, Moyer in an analogous art teaches modifying, by the interface controller (Fig. 1, 105), a subset of data bits of the set of data bits (Fig. 5, 508 YES) after the error detection operation is performed (Fig. 2, 204); encoding, by the interface controller, the set of data bits after updating the subset of data bits to generate an updated codeword (paragraph 38); and communicating the updated codeword from the interface controller (Fig. 2, 202).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the partial write and update of Moyer in the system of Li et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a write request could have been either a full or partial write (paragraph 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are directed to ECC in memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111